Per Curiam.
The petitioner-appellant father, William D. Reed, assigns as error the district court’s failure to modify the child support payments previously awarded the respondent-appellee mother, Sharon R. Reed.
We, as required, have reviewed the district court’s action de novo on the record; we determine therefrom that the district court did not abuse its discretion in denying the father’s application. Accordingly, the action of the district court is affirmed.
The mother is awarded the sum of $500 to apply toward the services of her attorney in this court.
Affirmed.
Fahrnbruch, J., not participating.